DETAILED ACTION
This communication is in response to the amendment/remarks filed 08 April 2021.
Claims 1-20 are currently pending.  
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
The rejections under 35 USC § 112 have been remedied and are withdrawn.
Regarding 35 USC § 101, Examiner has fully considered Applicant’s remarks but does not find them persuasive. Regarding the “mental process” argument, reviewing the specification is one way in which an examiner can support a conclusion that a limitation could be performed in the mind. However, the overarching question is whether the step can practically be performed in the mind. As shown in the rejection below, the steps indicated by examiner can practically be performed in the mind.
Regarding the “certain methods of organizing human activity” argument, the October 2019 Update indicates that the “determination should be based on whether the activity itself falls within one of the subgroupings” rather than “number of people involved in the activity.” In Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (2016), the ‘050 patent does not indicate any humans but was found to recite a fundamental practice long prevalent (i.e., a certain method of organizing human activity).
Applicant argues that “the technical improvement to computer-related technology (i.e., of applying rules to users and campaigns in order to match users to campaigns) in a more efficient manner Remarks at 15. Processing rules in parallel rather than sequentially is not a technical improvement. For example, when processing rules by hand, a parallel approach would provide a benefit over a sequential approach. Parallel processing rather than sequential processing is not inherently technical in nature.
Applicant argues that, like Enfish, “the pending claims represent a specific implementation of a solution to a problem in the software arts.” Remarks at 16. As indicated above, using parallel rule processing rather than sequential rule processing is not specific to the software arts. The problem of rule processing does not originate in the software arts.
Regarding Step 2B, Applicant argues that the claims provide an inventive concept. A limitation not indicative of an inventive concept includes adding the words “apply it” or an equivalent with the judicial exception. Claim 1, for example, recites a number of method steps and indicates that these steps are “performed by one or more computing devices.” This is an example of the “apply it” limitation that is not indicative of an inventive concept.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
In claims 1 and 11, the “for each user rule of the plurality of user rules, identifying a first set of users” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “the method is performed by one or more computing devices” (claim 1) or “[o]ne or more non-transitory computer-readable storage media storing instructions which, when executed by one or more processors, perform a method” (claim 11) language, the claim encompasses a user manually identifying users.
In claims 1 and 11, the “generating a user rule index based on the first set of users identified for each user rule of the plurality of user rules” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “the method is performed by one or more computing devices” (claim 1) or “[o]ne or more non-transitory computer-readable storage media storing instructions which, when executed by one or more processors, perform a method” (claim 11) language, the claim encompasses a user manually generating an index.
In claims 1 and 11, the “for each campaign of the plurality of campaigns, identifying a second set of users” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “the method is performed by one or more computing devices” (claim 1) or “[o]ne or more non-transitory computer-readable storage media storing instructions which, when executed by one or more processors, perform a method” (claim 11) language, the claim encompasses a user manually identifying users.
In claims 1 and 11, the “generating a campaign index based on the second set of users identified for each campaign of the plurality of campaigns” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
In claims 1 and 11, the “identifying a first set of zero or more user rules, indicated in the user rule index, that are associated with said each user” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “the method is performed by one or more computing devices” (claim 1) or “[o]ne or more non-transitory computer-readable storage media storing instructions which, when executed by one or more processors, perform a method” (claim 11) language, the claim encompasses a user manually identifying rules.
In claims 1 and 11, the “identifying a set of one or more campaigns for said each user” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “the method is performed by one or more computing devices” (claim 1) or “[o]ne or more non-transitory computer-readable storage media storing instructions which, when executed by one or more processors, perform a method” (claim 11) language, the claim encompasses a user manually identifying campaigns.
In claims 1 and 11, the “identifying a second set of campaign rules of a campaign in the set of one or more campaigns” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “the method is performed by one or more computing devices” (claim 1) or “[o]ne or more non-transitory computer-readable storage media storing instructions which, when executed by one or more processors, perform a method” (claim 11) language, the claim 
In claims 1 and 11, the “determining whether at least one rule in the second set of campaign rules is in the first set of zero or more user rules” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “the method is performed by one or more computing devices” (claim 1) or “[o]ne or more non-transitory computer-readable storage media storing instructions which, when executed by one or more processors, perform a method” (claim 11) language, the claim encompasses a user manually determining whether a rule is in a set of rules.
Dependent claims 2-10 and 12-20 recite further limitations that are considered mental processes. These further limitations do not take the claims out of an abstract idea grouping.
In addition to reciting a mental process, the claims recite the concept of determining a campaign for a user based on information known about the user and information known about the campaign. This concept is a commercial interaction including advertising, marketing, or sales activities or behaviors, which falls into the certain methods of organizing human activity grouping.
The mere nominal recitation of a generic computing device or non-transitory computer-readable storage media does not take the claim limitations out of the mental processes or certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of “one or more computing devices” (claim 1) or “[o]ne or more non-transitory computer-readable storage media storing instructions which, when executed by one or more processors, perform a method” (claim 11) and include no more than mere instructions to apply the exception using one of these generic computer components. The generic computer components do not integrate the abstract idea into a practical application because they do not impose any meaningful limits 
The dependent claims do not recite any computer components or additional elements beyond those recited in the independent claims.
Additionally, in claims 1 and 11, the steps of “storing a plurality of user rules” and “storing a plurality of campaigns” are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.
In claims 1 and 11, the steps of “storing a plurality of user rules” and “storing a plurality of campaigns” are considered routine, conventional, and well-understood (see MPEP 2106.05(d)(II)(iv) storing and retrieving information in memory is recognized by the courts as well-understood, routine, conventional activity).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688